*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                             Electronically Filed
                                                             Supreme Court
                                                             SCAP-14-0000873
                                                             02-DEC-2015
                                                             12:58 PM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                               ---o0o---


  MAUNA KEA ANAINA HOU; CLARENCE KUKAUAKAHI CHING; FLORES-CASE
#OHANA; DEBORAH J. WARD; PAUL K. NEVES; and KAHEA: THE HAWAIIAN
   ENVIRONMENTAL ALLIANCE, a domestic non-profit corporation,
                      Appellants-Appellants,

                                   vs.

     BOARD OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I;
   DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I;
SUZANNE D. CASE, in her official capacity as Chair of the Board
 of Land and Natural Resources and Director of the Department of
  Land and Natural Resources; and UNIVERSITY OF HAWAI#I AT HILO,
                      Appellees-Appellees.


                            SCAP-14-0000873

       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
              (CAAP-14-0000873; CIV. NO. 13-1-0349)

                           DECEMBER 2, 2015

         RECKTENWALD, C.J., NAKAYAMA, AND McKENNA, JJ.,
            WITH POLLACK, J., CONCURRING SEPARATELY,
                  WITH WHOM WILSON, J., JOINS,
         AND WITH WHOM McKENNA, J., JOINS AS TO PART IV
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



              OPINION OF THE COURT BY RECKTENWALD, C.J.

            This case requires us to determine whether the

procedure followed by the Board of Land and Natural Resources

(Board or BLNR) in issuing a permit to construct an observatory

in a conservation district1 comported with due process.

            Specifically, the University of Hawai#i at Hilo (UHH)

applied for approval from the Board to construct the Thirty Meter

Telescope (TMT) on Mauna Kea on the island of Hawai#i.               The Board

held two public hearings on the application, at which more than

80 people spoke.     Proponents asserted that the “next generation”

large telescope would facilitate cutting-edge scientific research

that could not be conducted as effectively anywhere else.

Opponents included Native Hawaiians who stated that the summit

area was sacred in Native Hawaiian culture and that the

construction of the eighteen-and-one-half-story high observatory

would be a desecration.



      1
            Hawai#i Revised Statutes (HRS) § 183C-1 (1994), containing the
findings and purpose of Conservation Districts, provides:

            The legislature finds that lands within the state land
            use conservation district contain important natural
            resources essential to the preservation of the State’s
            fragile natural ecosystems and the sustainability of
            the State’s water supply. It is therefore, the intent
            of the legislature to conserve, protect, and preserve
            the important natural resources of the State through
            appropriate management and use to promote their
            long-term sustainability and the public health, safety
            and welfare.

                                      2
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



           The Board scheduled UHH’s application for action at a

public board meeting in February 2011.         Various opponents of the

application spoke at the meeting and requested that the Board

delay action on the permit until it could conduct a contested

case hearing, at which evidence concerning the application could

be presented under oath and subject to cross-examination.

           Despite those objections, the Board voted to approve

the permit at the meeting, subject to a number of conditions.               It

also took two further steps that are relevant here.            First,

acting on its own motion, it directed that a contested case

hearing be conducted.     Second, it included a condition in the

permit that no construction could be undertaken until the

contested case hearing was resolved.

           Subsequently, the Chair of the Board appointed a

hearing officer to conduct the hearing, which took place over the

course of seven days in 2011.       In 2012, the hearing officer

recommended that the permit be approved, subject to essentially

the same conditions as originally imposed by the Board.            The

Board adopted that recommendation in 2013, and the Circuit Court

of the Third Circuit affirmed the Board’s action.           Appellants,

who oppose the issuance of the permit and who include several of

the people who requested that the Board not act on the

application until after the contested case hearing was held,

                                     3
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



appealed to this court.

           The question we must answer is whether the approval of

the permit before the contested case hearing was held violated

the Hawai#i Constitution’s guarantee of due process, which

provides that, “No person shall be deprived of life, liberty or

property without due process of law . . . .”          Haw. Const. art. I,

§ 5.   We hold that it did.

           A “fair trial in a fair tribunal is a basic requirement

of due process.”    Sifagaloa v. Bd. of Tr. of Emp. Ret. Sys., 74
Haw. 181, 189, 840 P.2d 367, 371 (1992) (quoting In re Murchison,

349 U.S. 133, 136 (1955)).      While the specifics of that guarantee

can vary depending on the circumstances, in the instant case the

Appellants were entitled to a contested case hearing and had

unequivocally requested one before the Board voted on the permit

at its February 2011 meeting.       A contested case hearing is

similar in many respects to a trial before a judge:            the parties

have the right to present evidence, testimony is taken under

oath, and witnesses are subject to cross-examination.            It

provides a high level of procedural fairness and protections to

ensure that decisions are made based on a factual record that is

developed through a rigorous adversarial process.

           By voting on the permit before the contested case

hearing was held, the Board denied the Appellants their due

                                     4
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



process right to be heard at “a meaningful time and in a

meaningful manner.”      Sandy Beach Def. Fund v. City & Cnty. of

Honolulu, 70 Haw. 361, 378, 773 P.2d 250, 261 (1989).                The Board

was on record in support of the project, and the permit itself

was issued before evidence was taken and subject to adversarial

testing before a neutral hearing officer.          While UHH and the

Board argue that the February 2011 decision was “preliminary” and

subject to revision, the fact remains that the Board issued the

permit prior to holding the contested case hearing.            This

procedure was improper, and was inconsistent with the statutory

definition of a contested case as “a proceeding in which the

legal rights, duties, or privileges of specific parties are

required by law to be determined after an opportunity for agency

hearing.”    HRS § 91-1(5) (emphasis added).

            Such a procedure lacked both the reality and appearance

of justice.    As this court noted in Sifagaloa:
            The Supreme Court teaches us . . . that justice can
            “perform its high function in the best way [only if it
            satisfies] the ‘appearance of justice.’” For in a
            popular government, “‘justice must not only be done
            but must manifestly be seen to be done . . . .’”
74 Haw. at 189-90, 840 P.2d at 371 (quoting Offutt v. United

States, 348 U.S. 11, 14 (1954), and Murchison, 349 U.S. at 136).

            The process followed by the Board here did not meet

these standards.     Quite simply, the Board put the cart before the


                                      5
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



horse when it issued the permit before the request for a

contested case hearing was resolved and the hearing was held.

Accordingly, the permit cannot stand.2           We therefore vacate the

judgment of the circuit court and the permit issued by the Board,

and remand so that a contested case hearing can be conducted

before the Board or a new hearing officer, or for other

proceedings consistent with this opinion.

                               I.   BACKGROUND

A.     BLNR proceedings

       1.    Conservation District Use Application and Permit

             On September 2, 2010, UHH submitted to the Department

of Land and Natural Resources a Conservation District Use

Application (CDUA) for the TMT.         UHH submitted the application on

behalf of TMT Observatory Corporation, a private non-profit

corporation, which proposed the TMT in partnership with the

University of California, the California Institute of Technology,

and the Association of Canadian Universities for Research in

Astronomy; the National Astronomical Observatory of Japan was


      2
            Appellants also argue that their due process rights under the
United States Constitution have been violated, that BLNR’s findings and
conclusions did not satisfy HAR § 13-5-30(c), the permit lacked an adequate
underlying management plan, and BLNR failed to meet its obligations to protect
and preserve customary and traditional Native Hawaiian rights. Due to the
disposition of this case on a threshold issue, this court does not address
Appellants’ additional arguments. See United Pub. Workers, AFSCME Local 646
AFL-CIO v. Hanneman, 106 Hawai#i 359, 360, 105 P.3d 236, 237 (2005) (declining
to address other issues where appeal disposed on a preliminary issue).

                                       6
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



noted to be a “collaborator and potential partner,” and the

National Astronomical Observatories of the Chinese Academy of

Sciences and India’s Department of Science and Technology were

noted to be “observers and potential partners.”

            The application proposed an astronomy observatory and

ancillary facilities and access roads on a site of roughly five

acres on the upper slopes of Mauna Kea.         The proposed site was

within the astronomy precinct of the Mauna Kea Science Reserve,

which is within the Conservation District Resource subzone.             The

CDUA stated that as of mid-2010, thirteen astronomical facilities

were operational on Mauna Kea.       It explained that observatories

were attracted to Mauna Kea “principally because of the superb

viewing conditions that its high-altitude/mid-oceanic location

provides,” and noted the “intellectual and physical support

infrastructure that has developed around the [astronomy]

complex.”   The CDUA added that these factors “have helped Hawai#i

become one of the most important centers for astronomical

research in the world.”

            The proposed observatory consisted of a telescope

thirty meters in diameter, attached instruments to record data,

an enclosing dome, an attached building to house support and

maintenance facilities, and parking.        The CDUA also proposed a

TMT Access Way, consisting of an improved road and underground

                                     7
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



utilities improvements to connect the TMT with other existing

roads and utilities, and temporary use of an existing four-acre

staging area for materials during construction.           The CDUA also

proposed to upgrade existing underground electrical wiring,

electrical transformers, and related equipment within a nearby

substation.

           On December 2 and 3, 2010, BLNR held public hearings on

the CDUA in Hilo and Kailua-Kona, respectively.           Approximately

200 individuals attended the hearings, 84 of whom testified, and

a number of individuals and groups provided written comments

before and after these hearings.         A range of opinions were

expressed in support of and against the CDUA, and at least 6

individuals or groups requested a contested case hearing

verbally, in writing, or both.

           In the weeks that followed, Samuel Lemmo, Administrator

of the Office of Conservation and Coastal Lands, and Michael

Cain, Staff Planner for the Office of Conservation and Coastal

Lands, completed a staff report for BLNR that summarized the CDUA

and public comments, including the requests for a contested case

hearing, and recommended that BLNR approve the CDUA and issue a

Conservation District Use Permit (CDUP).         The staff report also

recommended twenty-one conditions for the permit.           Other than

noting that requests for a contested case hearing had been

                                     8
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



received, Lemmo and Cain did not at that time recommend that BLNR

hold a contested case hearing.

           On February 17, 2011, BLNR advised UHH, Mauna Kea

Anaina Hou, Deborah Ward (Chairperson of Sierra Club, Hawai#i

Chapter), Miwa Tamanaha (Executive Director of KAHEA), Fred D.

Stone, and Clarence Kukauakahi Ching that BLNR would “consider”

the application at its regularly-scheduled meeting on

February 25, 2011, and would also consider
           a request for decision-making by the Board (a) on its
           own motion hold [sic] a contested case hearing or
           grant requests by Mauna Kea Anaina Hou, Fred Stone,
           KAHEA Environmental Alliance, Kukauakahi (Clarence
           Ching), and Sierra Club for a contested case hearing,
           and (b) appoint a hearings officer and delegate to the
           Chairperson the authority to select said hearings
           officer to conduct all hearings for one (1) contested
           case hearing.

           On February 25, 2011, BLNR’s Chair began BLNR’s

regularly-scheduled public board meeting by asking members of the

public to limit their testimonies to no more than five minutes

each.

           Lemmo then gave a presentation explaining the

recommendation for approval of the application and issuance of a

permit.   A summary of that presentation, as reflected in the

meeting minutes, spans nearly five pages single-spaced.               He

verbally supplemented the staff report with several additional

recommended conditions, including the condition that:               “If a



                                     9
      *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



contested case proceeding is initiated no construction shall

occur until a final decision is rendered by the Board in favor of

the applicant or the proceeding is otherwise dismissed.”

              After Lemmo spoke, forty-one individuals testified

either for or against the application, which included several

more requests for a contested case hearing and objections to BLNR

issuing a permit before holding a contested case hearing.                For

example, Marti Townsend, Program Director of KAHEA: The Hawaiian

Environmental Alliance (KAHEA), testified to her belief that

before a contested case hearing was held, BLNR could only “defer

or deny” issuance of a permit:
              She referred to written testimony she submitted
              earlier pointing out a diagram that explains how the
              contested case process is supposed to work. There is
              no arrow from the Board making the decision to
              contested case decision and back and that’s because
              the contested case hearing process is not a motion for
              reconsideration. It’s not saying hey Board you made a
              mistake and you need to consider this information and
              re-vote. It’s a process for you to collect
              information because in these kinds of meetings we only
              have five minutes to speak we don’t get to cross
              examine witnesses. The actual facts don’t get to you,
              at least not in the way that it should so you can make
              an informed decision. Today your only options for
              decision making are to defer the permit until the
              completion of the contested case or to deny the
              permit.

              Clarence Kukauakahi Ching stated that “BLNR is not

ready to grant an unconditional CDUP at this time and shouldn’t

be.     A conditional CDUP might work in the interim.”

              Kealoha Pisciotta, President of Mauna Kea Anaina Hou,


                                        10
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



explained to BLNR:
            [W]e’ve asked for a contested case hearing . . . .
            The procedural problem here is that a contested case
            hearing has to go before a permit approval. . . .
            [T]he reason is because contested case hearings is
            [sic] to make sure citizens like us that don’t have
            standing don’t have to go into court. The contested
            case hearing is a process whereby you’re allowed to
            present facts and information to the decision makers
            (the Board) via the hearing process so you can make an
            informed decision. But, if you make your decision
            before like if it is approved today then you grant the
            contested case hearing. [sic] There is no point
            . . . . What I am asking you guys is to consider that
            we don’t put process “B” before process “A”? It is
            equivalent to a Judge ruling before he has the
            evidence so I don’t know why it’s gone on like this,
            but we’ve had this problem before. . . .

            Jonathan Osorio, a University of Hawai#i at Mânoa

Professor of Hawaiian Studies and board member of KAHEA, also

objected to issuing a permit before a contested case hearing.

Professor Osorio explained that although he was not a religious

practitioner, he was deeply concerned as a historian of how

telescopes have “proliferated” on Mauna Kea, and was also

concerned by what he believed was an insufficient amount of

revenues received from this type of project.           Professor Osorio

compared BLNR to konohiki3 and ali#i,4 who were faced with

decisions to allocate resources, including “how they were used to



      3
            Konohiki is defined as “Headman of an ahupua#a land division under
the chief[.]” Mary Kawena Pukui & Samuel H. Elbert, Hawaiian Dictionary 166
(rev. ed. 1986).
      4
            Ali#i is defined as “Chief, chiefess, officer, ruler, monarch,
peer, headman, noble, aristocrat, king, queen, commander[.]” Pukui & Elbert,
Hawaiian Dictionary, at 20.

                                      11
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



develop.”    He cautioned:
            You have a difficult decision to make here. It may
            very well be that what we need to do is look at this
            and give a contested case hearing a chance to present
            more information, more facts and more people having
            access to give these kinds of testimonies before you
            can make a decision. We definitely do not believe
            that you should make a decision today.

            BLNR member Robert Pacheco asked Lemmo to respond to

these comments that a contested case hearing must occur before

BLNR decided.     Lemmo responded:
            [W]e have old rules Chapter 13-1, Rules of Practice
            and Procedure which have a section on the conduct of
            the contested case hearings. Under these old rules
            which are no longer in effect and have been replaced,
            an entity could ask for a contested case hearing at
            the required public hearing for the project which
            occurred long before this came before this body. The
            practice had developed of having a contested case when
            somebody asked for a contested case at the public
            hearing for the CDUP which is long before a decision
            is made. The rules were changed about five or six
            years ago which essentially seemed to now allow the
            Board to make a decision even with a pending request
            for a contested case hearing before you. Should a
            contested case hearing be required or held after that
            you go through that process and it would come back to
            you (the Board) again and you would rule on that.

            BLNR then voted unanimously to approve the application

and issue a permit.      BLNR adopted the conditions recommended in

the staff report and the additional conditions that Lemmo

recommended at the meeting, including the condition that, “If a

contested case proceeding is initiated, no construction shall

occur until a final decision is rendered by the Board in favor of

the applicant or the proceeding is otherwise dismissed.”

            Pisciotta then asked whether, in the event a contested

                                     12
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



case hearing occurred and the hearing officer disagreed with

issuance of the permit, BLNR would “rescind the permit that they

just approved[,]” and questioned how BLNR would prevent

construction.    BLNR minutes reflect the following response:
           Chair Aila said that with regards to the
           [construction] one of the conditions of the CDUP that
           they just approved is that no construction can begin
           until the contested case hearing is adjudicated. Mr.
           Lemmo said final decision making has been made. Chair
           Aila said there are no bulldozers up there. There is
           a difference of opinion on how those rules are
           applied. Ms. Pisciotta agreed which will be figured
           out by the court. Still the purpose is to allow the
           decision makers to make an informed decision and you
           can’t make an informed decision unless you have all
           the information at hand that is why we are suppose
           [sic] to have contested hearings before we have
           decision making because a contested case hearing is
           not a motion for reconsideration. Member Pacheco said
           this body makes decisions all the time that can go
           into contested case hearing and comes back to us right
           away.

(Emphasis added).

           Subsequently, at this same meeting, BLNR voted

unanimously to hold a contested case hearing.

           A few days later, in correspondence dated March 3,

2011, regarding “Conservation District Use Permit (CDUP) HA-

3568,” BLNR formally advised UHH that “on February 25, 2011, the

Board of Land and Natural Resources approved Conservation

District Use Permit (CDUP) HA-3568 for the Thirty Meter Telescope

at the Mauna Kea Science Reserve,” subject to conditions.             BLNR

included the same conditions that were approved at the

February 25, 2011 meeting.

                                     13
*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



        Pertinent conditions included:
        5. Before proceeding with any work authorized by the
        Board, the applicant shall submit four copies of the
        construction and grading plans and specifications to
        the Chairperson or his authorized representative for
        approval for consistency with the conditions of the
        permit and the declarations set forth in the permit
        application. Three of the copies will be returned to
        the applicant. Plan approval by the Chairperson does
        not constitute approval required from other agencies;
        6. All representations relative to mitigation set
        forth in the Environmental Impact Statement and
        Conservation District Use Application are incorporated
        as conditions of the permit;
        7. All mitigation measures and management actions
        contained in the Historic Preservation Mitigation
        Plan, Construction Plan, Historical & Archaeological
        Site Plan, Maintenance Plan, and Anthropod Monitoring
        Plan, are incorporated as conditions of this permit;
        . . .
        9. The TMT Management Plan is approved, including all
        specific management actions articulated in the TMT
        Management Plan including, Cultural Resources
        Management, Natural Resources Management, Education &
        Outreach, Astronomical Resources, Permitting and
        Enforcement, Infrastructure and Maintenance,
        Construction Guidelines, Site Recycling,
        Decommissioning, Demolition & Restoration, Future Land
        Uses, and Monitoring, Evaluation & Updates. These
        management actions and their associated mitigation
        measures are incorporated as conditions of this
        permit;
        10. The following additional conditions shall be
        implemented by OMKM and TMT:
        . . .
        C     Working with OMKM to develop and implement a
              habitat restoration study;
        . . .
        C     Providing $1 million annually, adjusted for
              inflation, for “Community Benefits Package”
              which will commence with construction and
              continue through the term of the sublease. The
              package will be administered via The Hawai#i
              Island New Knowledge (THINK) Fund Board of
              Advisors; and
        C     Partnering with other institutions to implement
              a Workforce Pipeline Program, headed by at least
              one full-time position through the Community
              Outreach office, to prepare local residents for
              jobs in science, engineering, and technical
              fields;
        . . .
        C     The applicant will present a plan for handling


                                  14
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                 recreational parking during construction to the
                 OCCL for review and approval prior to beginning
                 construction;
           . . .
           C     The Archaeological Monitoring Plan will be
                 submitted to the State Historic Preservation
                 Division for review and approval prior to the
                 onset of construction;
           . . .
           15. The applicant understands and agrees that this
           permit does not convey any vested rights or exclusive
           privilege;
           16. In issuing this permit, the Department and Board
           have relied on the information and data that the
           applicant has provided in connection with this permit
           application. If, subsequent to the issuance of this
           permit, such information and data prove to be false,
           incomplete or inaccurate, this permit may be modified,
           suspended or revoked, in whole or in part, and/or the
           Department may, in addition, institute appropriate
           legal proceedings;
           . . .
           20. No construction work shall be initiated until the
           applicant demonstrates compliance with all pre-
           construction conditions and mitigation measures
           outlined in this report. Once this condition has been
           satisfied, the Department will issue notice to proceed
           with construction;
           21. If a contested case proceeding is initiated, no
           construction shall occur until a final decision is
           rendered by the Board in favor of the applicant or the
           proceeding is otherwise dismissed;
           . . .
           25. Failure to comply with any of these conditions
           shall render this Conservation District Use Permit
           null and void.

           This correspondence further asked UHH to acknowledge

receipt of “this approval,” and advised that BLNR had decided to

hold a contested case hearing.

     2.    Contested Case Hearing

           Beginning in August 2011, a hearing officer appointed

by BLNR’s Chair presided over a contested case hearing, during

which voluminous written direct testimony was admitted, and


                                     15
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



twenty-six witnesses, under oath, testified and were cross-

examined.    The following is a brief summary of the issues raised

by the evidence and arguments presented.

            Perry White, the principal author of UHH’s application,

testified that in crafting the application, he relied upon the

final environmental impact statement (FEIS) that had been

approved by the Governor in 2010 and the Mauna Kea Comprehensive

Management Plan and its four sub-plans, the Natural Resources

Management Plan, the Cultural Resources Management Plan, the

Decommissioning Plan, and the Public Access Plan.            White further

testified to the reasons he believed that TMT satisfied HAR §

13-5-30(c),5 which contains criteria for BLNR’s approval of a


     5
            HAR § 13-5-30(c) provides:

            In evaluating the merits of a proposed land use, the
            department or board shall apply the following
            criteria:
            (1) The proposed land use is consistent with the
            purpose of the conservation district;
            (2) The proposed land use is consistent with the
            objectives of the subzone of the land on which the use
            will occur;
            (3) The proposed land use complies with provisions and
            guidelines contained in chapter 205A, HRS, entitled
            “Coastal Zone Management”, where applicable;
            (4) The proposed land use will not cause substantial
            adverse impact to existing natural resources within
            the surrounding area, community, or region;
            (5) The proposed land use, including buildings,
            structures, and facilities, shall be compatible with
            the locality and surrounding areas, appropriate to the
            physical conditions and capabilities of the specific
            parcel or parcels;
            (6) The existing physical and environmental aspects of
            the land, such as natural beauty and open space
                                                                 (continued...)

                                      16
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



permit, and in particular, how he believed that the TMT project

would not cause “substantial adverse impact.”          White also

testified regarding future decommissioning of Mauna Kea

observatories, including TMT.

           Dr. Gary Sanders, the TMT Project Manager, testified

that TMT’s design was developed in consultation with the Office

of Mauna Kea Management.      He testified extensively regarding

measures intended to mitigate the impact of TMT, including a

reflective exterior dome that fit tightly around the telescope to

minimize visual impact.      Dr. Sanders also testified that TMT was

designed for a service lifetime of fifty years, while

acknowledging that UH’s lease of the land from the State expired

in 2033.   Dr. Sanders also responded to questions regarding

whether TMT would cause a permanent alteration or disturbance to

the natural landscape at the TMT site, acknowledging that “there

will likely be some permanent alteration.”

           James Hayes, of an engineering firm contracted to

prepare the FEIS, testified regarding the anticipated visual



     5
      (...continued)
           characteristics, will be preserved or improved upon,
           whichever is applicable;
           (7) Subdivision of land will not be utilized to
           increase the intensity of land uses in the
           conservation district; and
           (8) The proposed land use will not be materially
           detrimental to the public health, safety, and welfare.

                                     17
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



impact, level of “cumulative impact” in light of existing

telescopes on Mauna Kea, and several mitigation measures

incorporated in the design of TMT.          More specifically, Hayes

testified that TMT would add only a “limited increment to the

level of cumulative impact that currently exists on Mauna Kea,

but it will not tip the balance of any assessed impact from a

level that is currently less than significant to a significant

level.”   Indeed, the FEIS stated, “From a cumulative perspective,

the impact of past and present actions on cultural,

archaeological, and historic resources is substantial,

significant, and adverse; these impacts would continue to be

substantial, significant, and adverse with . . . [TMT] and other

reasonably foreseeable actions.”          Hayes further testified that

placing TMT on a recycled telescope site was considered but

ultimately deemed “not feasible.”

           Wallace Ishibashi, Jr., a member of the Kealoha

Poli#ahu family, a lineage traditionally recognized as

descendants of Poli#ahu, a snow goddess of Mauna Kea, testified

that upon asking Poli#ahu whether TMT was “compatible with the

sacred landscape,” he was informed that “it was okay.”

Ishibashi further testified in writing that due to his experience

learning from navigator Nainoa Thompson and from his grandfather

about the stars and the moon and the importance of the study of

                                     18
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



the heavens to ancient Hawaiians, he supported the TMT because he

believed that it would help his grandchildren “learn more about

ourselves, our God, and what’s out there beyond the stars that we

can see with only our eyes.”       He compared TMT’s advanced search

for knowledge and understanding to a search for the aumakua or

ancestral origins of the universe, and expressed disagreement

with those who “oppose[d] things like the TMT on Mauna Kea just

because it’s a modern thing, as Hawaiians have always been a

creative and adaptive people.”

           Kealoha Pisciotta explained in her opening statement

that in Native Hawaiian cosmology, Mauna Kea is an origins place.

 “[I]t’s where the heaven and the earth come together, where all

life forms originated from. . . .         It is a temple, but one not

made by man but for man, so that man could learn the ways of the

heavens and the laws of this earth, which mean how do we live

with each other; how do we live in relationship to the earth; how

do we live in relationship to the heaven.”

           Dr. J. Kehaulani Kauanui, a Professor of Anthropology

and American Studies at Wesleyan University, testified that

telescope development on Mauna Kea had “proliferate[d]” beyond

levels anticipated in the general lease from the State and the

1983 Master Plan for Mauna Kea.       Professor Kauanui added that TMT

constituted 21st century colonialism, and that observatories on

                                     19
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Mauna Kea “literally supplant our indigenous temple of worship,”

and are a “desecration.”

           Marti Townsend, Program Director of KAHEA: The Hawaiian

Environmental Alliance, testified that TMT would negatively

affect the viewplanes of cultural practitioners, and that

telescopes on Mauna Kea negatively affected cultural practices

and the environment.     Townsend further testified that the

mitigation measures proposed did not address “substantial adverse

impacts” identified in the FEIS and CDUA because the majority of

the measures were only indirect, speculative, and beneficial to

“particular groups.”

           In closing, Appellants and UHH presented arguments,

among other things, regarding whether Appellants’ due process

rights had been violated.      Pisciotta argued:
           I have to note here that in this case BLNR approved
           the TMT CDUA prior to conducting a contested case
           hearing, which we believe violated our due process
           rights, potentially shifting the burden of proof, and
           thereby forcing us to have to change BLNR’s mind,
           rather than BLNR listening with an open mind to hear
           all evidence.

           UHH responded as follows:
                 Let me start with the claim that somehow the
           Applicant has relied on the approval of the CDUA for
           the CDUP for the permit in February. Again, we never
           relied on that. In fact, we agreed–-we accepted the
           condition where there would be no action taken on it.
           In fact, we never raised that as an issue in terms of
           certain things that we accepted.
                 And we didn’t shift–-the burden of proof did not
           shift. The University agreed and has continued to
           agree to accept the burden of proof of the eight


                               20
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            criteria for the issuance of a CDUP which we believe
            the record has clearly shown, and the evidence that
            was submitted clearly supports the issuance of a CDUP.

            On November 30, 2012, the hearing officer issued his

124-page findings of fact, conclusions of law, and decision and

order, which stated that “the CDUA is GRANTED, and a Conservation

District Use Permit is issued,” subject to conditions.               Other

than omission of the condition that if a contested case hearing

be held, then construction shall be stayed, all conditions in the

hearing officer’s order were virtually the same as those in

BLNR’s March 3, 2011 letter nearly twenty-one months earlier.                As

germane to the issue before this court, the hearing officer

concluded that BLNR’s approval of the permit prior to the

contested case hearing was consistent with HAR § 13-1-28(b)

(2009).6   Appellants objected to this and other findings and

conclusions before BLNR.       Voluminous briefings were filed and

BLNR held a hearing.

            On April 12, 2013, BLNR issued its 126-page findings of

fact, conclusions of law, and decision and order (BLNR’s

FOFs/COLs/D&O), stating that “the CDUA is GRANTED, and a

Conservation District Use Permit is issued,” subject to

conditions.    In appearance and substance, BLNR’s FOFs/COLs/D&O is


      6
            HAR § 13-1-28(b) provides: “The contested case hearing shall be
held after any public hearing which by law is required to be held on the same
subject matter.”

                                     21
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



substantially the same as the hearing officer’s findings,

conclusions, and decision and order.

           BLNR addressed Appellants’ procedural argument by

characterizing the February 25, 2011 decision as a “preliminary

ruling” that complied with the Department of Land and Natural

Resources’ (DLNR) Rules of Practice and Procedure, including HAR

§ 13-1-28(b).    BLNR concluded that there was no due process

violation because (1) the February 25, 2011 meeting was a

“preliminary approval” and not a “final agency action,” (2) the

“preliminary approval” was conditioned upon the outcome of the

contested case hearing and thus gave Appellants an opportunity to

be heard, and (3) the prescribed sequence in the procedural rule

was followed because public hearings preceded the contested case

hearing:
           [COL] 225. In a preliminary ruling by the BLNR, the
           CDUP was granted and the following condition was
           simultaneously imposed by the BLNR: “If a contested
           case proceeding is initiated, no construction shall
           occur until a final decision is rendered by the Board
           in favor of the applicant or the proceeding is
           otherwise dismissed.” Immediately thereafter, on its
           own motion, the BLNR voted to direct that a contested
           case be held, and provided a date for interested
           parties to petition to participate in the contested
           case. The condition quoted above is formalized as
           Condition 21 in the BLNR’s March 3, 2011 letter to the
           University. Thus, the BLNR retained responsibility to
           review and accept, reject, or modify the Hearing
           Officer’s proposed findings and conditions. By
           immediately ordering that a contested case be held and
           prohibiting construction until, if ever, it rendered
           its “final decision” in favor of the applicant
           following the conclusion of the contested case
           proceeding, the BLNR demonstrated that its February
           25, 2011 vote and subsequent March 3, 2011 letter

                               22
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



             constituted a preliminary ruling and did not reflect
             any final agency action.

             . . .

             [COL] 228. In their brief in the contested case
             proceeding, [Appellants] did not argue that the
             contested case hearing should have been held before
             the BLNR voted on the CDUA. They did, however,
             mention that issue, at least in passing, during
             closing arguments. [Appellants’] position is not
             supported by the DLNR’s Rules of Practice and
             Procedure, which specifically provide for a contested
             case hearing to occur after the public hearing on the
             matter, and not before. Thus, Haw. Admin. R. § 13-1-
             28(b) states: “The contested case hearing shall be
             held after any public hearing which by law is required
             to be held on the same subject matter.” (Emphasis
             added [sic].)[7] The order of proceedings here
             complied with that rule.

             [COL] 229. In any event, [Appellants] cannot
             plausibly claim that they have been deprived of due
             process or, indeed, that they have suffered any harm
             at all by the order of proceedings. The condition
             imposed by the BLNR and quoted above mandated that no
             work be done on the TMT Project until the contested
             case has concluded and the BLNR has finally resolved
             the matter in UHH’s favor. That condition has been
             honored. The Hearing Officer was promptly appointed,
             and the contested case was held in due course. The
             Project remains in abeyance pending the outcome of
             this process. The BLNR must still vote on this
             matter. The BLNR has at all times retained the
             authority to review and accept, reject, or modify the
             Hearing Officer’s proposed findings and conclusions,
             and until the BLNR has voted again, there has been no
             final agency action on this application. For all
             practical purposes, [Appellants] are exactly where
             they would have been if the process had not followed
             the BLNR’s Rules of Practice and Procedure, but
             instead had occurred in the manner they desired.

(Internal exhibit citation omitted).

B.     Appeal and secondary appeal

             Appellants appealed BLNR’s FOFs/COLs/D&O to the circuit

court, continuing to argue that BLNR’s approval of the CDUA and

       7
             This portion of BLNR’s FOFs/COLs/D&O contains no emphasis.

                                       23
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



issuance of the CDUP before a contested case hearing was

inconsistent with Appellants’ rights to due process and pertinent

statutes and rules.

             On May 5, 2014, the circuit court entered a decision

and order affirming BLNR’s FOFs/COLs/D&O, and entered final

judgment.8    The circuit court reasoned that “BLNR granted a

contested case hearing essentially simultaneously with the

preliminary grant of the CDUP[,]” and that the 2011 “preliminary

grant” “depended upon a final grant of the permit after a

contested case hearing.”        In addition, the circuit court reasoned

that the “preliminary grant” in 2011 “did not have such a legal

consequence” that a contested case hearing was required to have

preceded it, and Appellants were not prejudiced because a

contested case hearing was held and construction had been stayed.

Appellants appealed and sought transfer to this court, which we

granted.

                          II.   STANDARD OF REVIEW

             In this secondary appeal, this court applies the

standards of HRS § 91-14(g) to determine whether the circuit

court decision was right or wrong.          Korean Buddhist Dae Won Sa

Temple of Hawai#i v. Sullivan, 87 Hawai#i 217, 229, 953 P.3d 1315,



     8
             The Honorable Greg K. Nakamura presided.

                                      24
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



1327 (1998).     HRS § 91-14(g) (Supp. 2015) provides:
             Upon review of the record the court may affirm the
             decision of the agency or remand the case with
             instructions for further proceedings; or it may
             reverse or modify the decision and order if the
             substantial rights of the petitioners may have been
             prejudiced because the administrative findings,
             conclusions, decisions, or orders are:
             (1) In violation of constitutional or statutory
             provisions; or
             (2) In excess of the statutory authority or
             jurisdiction of the agency; or
             (3) Made upon unlawful procedure; or
             (4) Affected by other error of law; or
             (5) Clearly erroneous in view of the reliable,
             probative, and substantial evidence on the whole
             record; or
             (6) Arbitrary, or capricious, or characterized by
             abuse of discretion or clearly unwarranted exercise of
             discretion.

             Further, “[u]nder HRS § 91–14(g), conclusions of law

are reviewable under subsections (1), (2), and (4); questions

regarding procedural defects are reviewable under subsection (3);

findings of fact are reviewable under subsection (5); and an

agency’s exercise of discretion is reviewable under subsection

(6).”    Bragg v. State Farm Mut. Auto. Ins. Co., 81 Hawai#i 302,

305, 916 P.2d 1203, 1206 (1996).

                              III.   DISCUSSION

A.     Due process of law

             The Hawai#i Constitution provides, “No person shall be

deprived of life, liberty or property without due process of law

. . . .”     Haw. Const. art. I, § 5.       Due process “calls for such

procedural protections as the particular situation demands.”


                                       25
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Sandy Beach Def. Fund, 70 Haw. at 378, 773 P.2d at 261 (citations

and internal quotations omitted).         The requirements of due

process are flexible and depend on many factors, but “there are

certain fundamentals of just procedure which are the same for

every type of tribunal and every type of proceeding[,]” including

those before administrative agencies.         Sifagaloa, 74 Haw. at 189,

840 P.2d at 371 (quoting Sussel v. City & Cnty. of Honolulu Civil

Serv. Comm’n, 71 Haw. 101, 107, 784 P.2d 867, 870 (1989)).

           The basic elements of procedural due process are notice

and an opportunity to be heard at a meaningful time and in a

meaningful manner.     Sandy Beach Def. Fund, 70 Haw. at 378, 773

P.2d at 261; In re Guardianship of Carlsmith, 113 Hawai#i 236,

240, 151 P.3d 717, 721 (2007) (due process “afford[s] [interested

parties] an opportunity to present their objections”).            However,

while “a fair trial in a fair tribunal is a basic requirement of

due process,” Sifagaloa, 74 Haw. at 189, 840 P.2d at 371 (quoting

Murchison, 349 U.S. at 136 (internal quotation marks omitted)),

giving a person “a day in court” does not alone mean that a

process is fair, State v. Brown, 70 Haw. 459, 463, 776 P.2d 1182,

1185 (1989).

           Fundamentally, in the justice system, “justice can

perform its high function in the best way only if it satisfies

the appearance of justice.”       Sifagaloa, 74 Haw. at 189, 840 P.2d
26
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



at 371 (quoting Offutt v. United States, 348 U.S. 11, 14 (1954))

(internal quotation marks and brackets omitted; emphasis added).
           In the administration of justice by a court of law, no
           principle is better recognized as absolutely essential
           than that every case, be it criminal or civil, and the
           parties involved therein are entitled to the “cold
           neutrality of an impartial judge.” . . . In the words
           of Mr. Justice Cardozo, . . . “But justice, though due
           to the accused, is due to the accuser also. The
           concept of fairness must not be strained till it is
           narrowed to a filament. We are to keep the balance
           true.”

Peters v. Jamieson, 48 Haw. 247, 262-63, 397 P.2d 575, 585 (1964)

(quoting Snyder v. Massachusetts, 291 U.S. 97, 122 (1934)).

           This means that the manner in which the justice system

operates must be fair and must also appear to be fair.

Sifagaloa, 74 Haw. at 190, 840 P.2d at 371 (“[J]ustice must not

only be done but must manifestly be seen to be done[.]”)

(quotations omitted).     Indeed, this “stringent rule may sometimes

bar trial by judges who have no actual bias and who would do

their very best to weigh the scales of justice equally between

contending parties.”     Murchison, 349 U.S. at 136.        These

principles of the justice system--mandated by the United States

and Hawai#i Constitutions, statutes, administrative rules, and

decisions by the courts--are manifested in procedural

protections.

           In an adjudicatory proceeding before an administrative

agency, due process of law generally prohibits decisionmakers


                                     27
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



from being biased, and more specifically, prohibits

decisionmakers from prejudging matters and the appearance of

having prejudged matters.       See Sussel, 71 Haw. at 109, 784 P.2d

at 871 (concluding that where an adjudicator’s actions while

presiding over a matter gave rise to an appearance of

impropriety, the circuit court erred in not enjoining the

adjudicator from deciding the case); Withrow v. Larkin, 421 U.S.
35, 47 (1975) (“Not only is a biased decisionmaker

constitutionally unacceptable, but ‘our system of law has always

endeavored to prevent even the probability of unfairness.’”)

(quoting Murchison, 349 U.S. at 136); see also Cinderella Career

& Finishing Schs., Inc. v. FTC, 425 F.2d 583, 591 (D.C. Cir.

1970) (holding that the standard for evaluating the existence of

improper prejudgment in an adjudicative context is whether “a

disinterested observer may conclude that (the agency) has in some

measure adjudged the facts as well as the law of a particular

case in advance of hearing it”).9

            “Indeed, if there exists any reasonable doubt about the

adjudicator’s impartiality at the outset of a case, provision of

the most elaborate procedural safeguards will not avail to create


      9
            UHH argues that the Cinderella standard is “obsolete and generally
rejected.” As explained in Section C, UHH is incorrect. The Cinderella
standard continues to be widely accepted across the country, and moreover, is
consistent with Hawai#i Supreme Court decisions.

                                     28
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



[an] appearance of justice.”       Sussel, 71 Haw. at 108, 784 P.2d at

870 (quoting M. Redish & L. Marshall, Adjudicatory Independence

and the Values of Procedural Due Process, 95 Yale L.J. 455, 483-

84 (1986)); see Sifagaloa, 74 Haw. at 190, 840 P.2d at 371

(same); see also Cinderella, 425 F.2d at 590 (disapproving of

circumstances “which give the appearance that [a decisionmaker]

has already prejudged the case and that the ultimate

determination of the merits will move in predestined grooves”).

It is abundantly clear that “[f]ew situations more severely

threaten trust in the judicial process than the perception that a

litigant never had a chance” due to “some identifiable potential

bias.”   Redish & Marshall, Adjudicatory Independence, 95 Yale

L.J. at 483 (emphasis in original); see Williams-Yulee v. Florida

Bar, 135 S. Ct. 1656, 1666 (2015) (stating that “public perception

of judicial integrity” is a governmental interest of “the highest

order”) (quotations omitted).

           Thus, this court must determine whether Appellants were

given an opportunity to be heard at a meaningful time and in a

meaningful manner when--despite their pending requests for a

contested case hearing and specific requests to not issue a

permit before such hearing--BLNR issued the permit before

resolving those requests and conducting a contested case hearing.

           “A contested case is an agency hearing that 1) is

                                     29
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



required by law and 2) determines the rights, duties, or

privileges of specific parties.”          Pele Def. Fund v. Puna

Geothermal Venture, 77 Hawai#i 64, 67, 881 P.2d 1210, 1213

(1994); see HRS § 91-1(5).      An agency hearing that is required by

law “may be required by (1) agency rule, (2) statute, or (3)

constitutional due process.”       Kaniakapupu v. Land Use Comm’n, 111

Hawai#i 124, 132, 139 P.3d 712, 720 (2006).

           It is undisputed that Appellants were entitled to a

contested case hearing.      BLNR recognized as much when it voted

unanimously to hold a contested case hearing after approving the

permit.   Indeed, a contested case hearing was required as a

matter of constitutional due process.          The right to exercise

Native Hawaiian customs and traditions is explicitly protected by

article XII, section 7 of the Hawai#i Constitution:
           The State reaffirms and shall protect all rights,
           customarily and traditionally exercised for
           subsistence, cultural and religious purposes and
           possessed by ahupua#a tenants who are descendants of
           native Hawaiians who inhabited the Hawaiian Islands
           prior to 1778, subject to the right of the State to
           regulate such rights.

           Appellants have argued throughout this case that the

project will have significant negative effects on their Native

Hawaiian cultural practices on Mauna Kea.          For example, Appellant

Neves testified that “[TMT] development in my sacred temple of

religious practice will seriously interfere with my ability to



                                     30
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



adore Mauna Kea.”     And in a jointly submitted letter, Appellant

Mauna Kea Anaina Hou, Appellant Clarence Kukauakahi Ching, The

Royal Order of Kamehameha, and Sierra Club wrote, “Mauna Kea is

considered the Temple of the Supreme Being[,] the home of Na Akua

(the Divine Deities), Na #Aumakua (the Divine Ancestors), and the

meeting place of Papa (Earth Mother) and Wakea (sky Father).”

             Given the substantial interests of Native Hawaiians in

pursuing their cultural practices on Mauna Kea, the risk of an

erroneous deprivation absent the protections provided by a

contested case hearing, and the lack of undue burden on the

government in affording Appellants a contested case hearing, a

contested case hearing was “required by law” regardless of

whether BLNR had voted to approve one on its own motion at the

February 25, 2011 meeting.10       See Sandy Beach Def. Fund, 70 Haw.

at 378, 773 P.2d at 261.

             Once a contested case hearing is mandated, due process

requires that the parties be given a meaningful opportunity to be

heard.     See Application of Hawai#i Elec. Light Co., 67 Haw. 425,

430, 690 P.2d 274, 278 (1984).        In this case, BLNR’s decision to

vote on the permit prior to the contested case hearing denied

Appellants a meaningful opportunity to be heard in both reality


      10
            Moreover, Appellees never disputed Appellants’ standing to assert
article XII, section 7 rights and to file this appeal.

                                     31
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



and appearance.

           A contested case hearing affords parties extensive

procedural protections similar to those afforded parties in a

civil bench trial before a judge.         These protections include the

opportunity to issue subpoenas for witnesses to testify under

oath or produce documents, to cross-examine witnesses under oath,

and to present evidence by submitting documents and testimony

under oath in support of their positions.         See HAR §§ 13-1-32(c),

(g); 13-1-33(a), (b); 13-1-35.       Moreover, a contested case

hearing affords parties the opportunity to obtain and utilize the

assistance of counsel, comment on how a site visit by the hearing

officer should be conducted, review the written decision of the

hearing officer, and challenge the hearing officer’s decision

both in writing and verbally at a hearing before BLNR.

           These procedures are designed to ensure that the record

is fully developed and subjected to adversarial testing before a

decision is made.    Yet that purpose is frustrated if, as was the

case here, the decisionmaker rules on the merits before the

factual record is even developed.         Such a process does not

satisfy the appearance of justice, since it suggests that the

taking of evidence is an afterthought and that proceedings were

merely “mov[ing] in predestined grooves.”         Cinderella, 425 F.2d

at 590; see Sandy Beach Def. Fund, 70 Haw. at 378, 773 P.2d at

                                     32
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



261.    In this case, the procedural protections that were afforded

during the contested case process simply cannot remedy the fact

that the decisionmaker appeared to have already decided and

prejudged the matter at the outset.        Decisionmakers cannot decide

matters on the merits before taking evidence.

            Such a process threatens the reality of justice as

well.    As well-intentioned as the hearing officer may be, he or

she knows BLNR’s position on the permit before the first witness

is sworn in.    See Murchison, 349 U.S. at 136 (explaining that the

“stringent rule [to avoid the appearance of prejudgment] may

sometimes bar trial by judges who have no actual bias and who

would do their very best to weigh the scales of justice equally

between contending parties”).       BLNR members were of course aware

of the prior vote when the hearing officer’s recommendation came

before them.

            BLNR’s procedure in this case was also inconsistent

with the statutory definition of a contested case hearing.             HRS

§ 91-1(5) defines a contested case as “a proceeding in which the

legal rights, duties, or privileges of specific parties are

required by law to be determined after an opportunity for agency

hearing.”    (Emphasis added).     Plainly, BLNR should not have voted

on the permit when it did.

            In sum, BLNR put the cart before the horse when it

                                     33
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



approved the permit before the contested case hearing was held.

Once the permit was granted, Appellants were denied the most

basic element of procedural due process–-an opportunity to be

heard at a meaningful time and in a meaningful manner.              Our

Constitution demands more.

B.     BLNR’s February 25, 2011 decision was a determination on the
       merits

             BLNR and UHH argue that the February 25, 2011 vote was

merely preliminary and tentative pending a contested case hearing

and repeat vote by BLNR.        To be clear, BLNR’s approval of the

permit-–“preliminary” or not-–before the contested case hearing

was held violated Hawaii’s constitutional guarantee of due

process.     Regardless, the record indicates that BLNR issued a

permit on that day that was operative and determined UHH’s rights

and responsibilities, although with some aspects stayed pending

further action.

             BLNR’s letter to UHH on March 3, 2011 stated that “on

February 25, 2011, the Board of Land and Natural Resources

approved Conservation District Use Permit (CDUP) HA-3568 for the

Thirty Meter Telescope at the Mauna Kea Science Reserve,” subject

to conditions.      The permit contained 25 conditions for TMT, and

Condition 10 contained 18 bullet points of apparent sub-

conditions.     As noted below, many of the conditions denominated


                                       34
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



the permit as “the” permit, and not merely a “preliminary”

permit.   Specifically, conditions stated:        that representations

in the environmental impact statement and CDUA “are incorporated

as conditions of the permit[,]” (Condition 6); mitigation

measures and management actions contained in other plans

submitted with the CDUA “are incorporated as conditions of this

permit[,]” (Condition 7); the TMT Management Plan, which was

submitted with the CDUA, “is approved,” and it and related plans

“are incorporated as conditions of this permit[,]” (Condition 9);

UHH understood and agreed that “this permit” did not convey

vested rights[,] (Condition 15); “[i]n issuing this permit,” DLNR

and BLNR relied upon the CDUA, and “[i]f, subsequent to the

issuance of this permit, such information and data prove to be

false, incomplete or inaccurate, this permit may be modified . .

. .[,]” (Condition 16); and failure to comply with “any of these

conditions shall render this Conservation District Use Permit

null and void[,]” (Condition 25).         Thus, “the permit” was

effective as of February 25, 2011, and contained conditions that

detailed when and how the permit holder could act.           Quite simply,

“the permit” was issued as of that date.

           BLNR and UHH argue that despite the 2011 permit’s

repeated statement that it is “the permit,” the 2011 permit was

only preliminary because construction was stayed pursuant to the

                                     35
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



condition that, “If a contested case proceeding is initiated, no

construction shall occur until a final decision is rendered by

the Board in favor of the applicant or the proceeding is

otherwise dismissed[,]” (Condition 21).         However, construction

was stayed due to a number of conditions, not only Condition 21.

Specifically, various conditions explained that construction

could not begin immediately because:        UHH was required to submit

construction and grading plans and specifications for approval

and consistency with the “conditions of the permit and the

declarations set forth in the permit application[,]” (Condition

5); UHH needed to submit for review and approval plans for

handling recreational parking during construction and monitoring

archaeological sites[,] (Condition 10); and UHH was required to

“demonstrate[] compliance with all pre-construction conditions

and mitigation measures outlined in this report.           Once this

condition has been satisfied, the Department will issue notice to

proceed with construction[,]” (Condition 20).          Indeed, these

conditions preventing immediate construction in 2011 were

repeated in the document that UHH and BLNR characterize as the

operable permit--BLNR’s FOFs/COLs/D&O in 2013.           Thus, a stay on

construction beginning immediately did not render the 2011 permit

anything less than an operative permit that was issued on the

merits of the CDUA.

                                     36
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            Further, at least one condition--the annual funding for

a community benefits package, (Condition 10)--was to “commence

with construction.”      That this condition would commence with

construction also suggests that even without construction, the

application had been approved and a permit had been issued.              If

there was no operative permit until construction could begin,

then it would not be reasonable or necessary to explain that

funding the community benefits package need not begin until

construction begins, meanwhile authorizing other aspects to

commence immediately.11

            Indeed, the February 2011 permit authorized at least

some aspects of TMT to commence immediately.           For example, one

condition stated:     “The following additional conditions shall be

implemented by OMKM [the Office of Mauna Kea Management] and TMT:

. . . Working with OMKM to develop and implement a habitat

restoration study; . . . Partnering with other institutions to

implement a Workforce Pipeline Program, headed by at least one

full-time position through the Community Outreach office, to

prepare local residents for jobs in science, engineering, and

technical fields[,]” (Condition 10).         The permit did not stay

these conditions, which are unrelated to construction.             That the

      11
            It is also notable that in 2011 and 2013 the permit was given the
same number (HA-3568). This further suggests that the 2011 permit was indeed
an operative permit.

                                     37
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



permit authorized aspects of TMT to commence immediately

underscores that the effect and apparent intention of issuing the

permit was a determination on the merits of the CDUA.            The

circuit court erred in concluding that the 2011 permit “did not

have such a legal consequence” that a contested case was required

to have preceded it.

            Despite the above, BLNR and UHH also contend that the

2011 permit was only preliminary because a few minutes after BLNR

issued the permit, BLNR decided to hold a contested case hearing.

But, simply stated, sequence matters.         Here, BLNR issued the

permit despite pending requests for a contested case hearing and

a right to such a hearing under the applicable rules and the

Hawai#i Constitution, and only then decided to hold the hearing.

This sequence plainly gives rise to the appearance of prejudgment

and did not provide Appellants with a meaningful opportunity to

be heard.

            Further, the conditions enunciated in BLNR’s

FOFs/COLs/D&O in 2013 are virtually the same as those in the 2011

permit.   This similarity is significant because BLNR appears to

suggest that in 2011, BLNR anticipated serious consideration of

evidence presented during the contested case hearing.            But the

similarity between the 2011 permit and the 2013 decision gives

the appearance that less than full consideration was given to the

                                     38
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



voluminous legal and factual arguments and materials presented in

the contested case hearing.         Such similarity “give[s] the

appearance that [BLNR] ha[d] already prejudged the case and that

the ultimate determination of the merits [had] move[d] in

predestined grooves.”       Cinderella, 425 F.2d at 590.

             In sum, the 2011 permit was a determination on the

merits, even though Appellants were entitled to a contested case

hearing.     This gives rise to an appearance of prejudgment.

C.     UHH’s and BLNR’s arguments in defense of issuing the 2011
       permit before the contested case hearing was held are
       unpersuasive

             UHH and BLNR make several arguments in defense of BLNR

issuing the permit before a contested case hearing.              However,

none of those arguments are persuasive.           Rather, the

circumstances of this case give rise to the reality and

appearance of impropriety, and thereby violate the Due Process

Clause of article I, section 5 of the Hawai#i Constitution.

             UHH begins by distinguishing this case from Kilakila #O

Haleakalâ v. Bd. of Land & Natural Res., 131 Hawai#i 193, 317
P.3d 27 (2013).      UHH characterizes Kilakila as a case of

“whether, where a formal contested case has been requested, an

agency may nonetheless make a rights-determinative ‘final

decision’ before ruling on the contested case request.”              UHH

argues that because BLNR’s 2011 decision was not “final,” i.e.,

                                       39
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



not “final agency action,” Kilakila does not apply to this case.

UHH also suggests that because in the instant case BLNR

“simultaneously” granted a motion to hold a contested case

hearing and issued the permit, this case is distinguishable from

Kilakila, where BLNR did not make a decision on requests for a

contested case hearing until its approval of the CDUA had been

appealed two months later.      As explained above, sequence matters.

Here, BLNR issued an operative permit despite pending requests

for a contested case hearing and a right to such a hearing under

the applicable rules and the Hawai#i Constitution, and only then

decided to hold such a hearing.       This sequence--whether events

were separated by two minutes or two months--plainly gives rise

to the appearance of prejudgment, and denied Appellants the

opportunity to be heard at a meaningful time and in a meaningful

manner.

           UHH next argues that because Condition 21 stayed

construction on TMT, this case was unlike Kilakila, where BLNR

approved the CDUA without staying construction.           As explained

above, it does not matter whether or not the permit was stayed.

BLNR should not have issued the permit prior to holding a

contested case hearing.      Moreover, construction was stayed due to

a number of conditions, and the 2011 permit authorized some

aspects of TMT to commence immediately.         A stay on construction

                                     40
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



did not render the 2011 permit anything less than an operative

permit that was issued on the merits.

            UHH next argues that Appellant Clarence Kukauakahi

Ching “agreed that BLNR could properly vote and issue a permit”

before a contested case hearing so long as the permit was

conditioned upon construction not proceeding before a contested

case hearing was resolved in favor of UHH and BLNR took a final

vote also in favor of UHH.      (Emphasis in original).        But this

statement by a private citizen at a public meeting did not

authorize BLNR to act inconsistently with the Hawai#i

Constitution, particularly with regard to the other Appellants.

            Relatedly, UHH highlights Appellants’ assertions that

BLNR’s procedural error of issuing the permit before a contested

case hearing “could and should be addressed by the Hearing

Officer in the contested case the BLNR ordered.”           (Citing Ex. A-

320 to the contested case hearing, at 11, 21, 31, 42) (Emphasis

omitted).    UHH appears to suggest that these assertions

constitute Appellants’ concession that BLNR’s procedural error

could be remedied after-the-fact.         But these statements by

Appellants in letters on March 7, 2011, after BLNR had issued the

permit, did not retroactively authorize BLNR to violate

Appellants’ due process rights under the Hawai#i Constitution ten

days earlier.

                                     41
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



           UHH also argues that because Appellants made these

statements and participated in the contested case hearing,

Appellants “got what they requested.”         This argument misstates

the facts.   As described, multiple Appellants strenuously

objected at every opportunity to BLNR issuing the permit before a

contested case hearing because they believed that such sequence

would not allow for adequate and impartial consideration of the

merits.   When BLNR did otherwise and issued the permit at the

February 2011 meeting, Appellants continued to challenge that

procedure with letters in March 2011, and in addition,

participated in the contested case hearing on the merits and made

legal arguments to the hearing officer.         BLNR’s February 2011

decision effectively forced Appellants to take this approach

after BLNR issued the permit.       Accordingly, Appellants’

participation in the contested case hearing does not constitute

consent to suffer the consequences of BLNR’s improper decision in

February 2011, or a waiver of their ability to challenge it

later.

           UHH next refers to HRS § 91-14 in support of its

argument that the February 2011 decision was merely

preliminary.12   This statute concerns the scope of courts’

     12
           HRS § 91-14 provides, in pertinent part:

                                                               (continued...)

                                     42
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



jurisdiction for appellate review of specific types of agency

rulings.    UHH makes two mistaken characterizations in support of

its argument:       first, characterizing the 2011 permit as

“preliminary” as used in this statute, and second, characterizing

Appellants’ position as a direct challenge of the 2011 permit.

Specifically, UHH argues that if the 2011 permit was as

prejudicial as Appellants contend, then it was at least a

“preliminary ruling of the nature that deferral of review . . .

would deprive appellant of adequate relief,” under HRS § 91-14,

so the judicial review that Appellants seek has been waived

because it was not sought “within thirty days after the

preliminary ruling.”       See HRS § 91-14(a), (b).

            However, UHH’s reliance on this statute is flawed at

the outset because UHH conflates two distinct concepts:              the

availability of judicial review at a particular time, and the



      12
       (...continued)
            (a) Any person aggrieved by a final decision and order
            in a contested case or by a preliminary ruling of the
            nature that deferral of review pending entry of a
            subsequent final decision would deprive appellant of
            adequate relief is entitled to judicial review thereof
            under this chapter; . . . .

            (b) Except as otherwise provided herein, proceedings
            for review shall be instituted in the circuit court .
            . . within thirty days after the preliminary ruling or
            within thirty days after service of the certified copy
            of the final decision and order of the agency pursuant
            to rule of court . . . .

(Emphases added).

                                     43
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



question of whether the procedures followed by BLNR comported

with due process.    Essentially, UHH attempts to utilize its

substantive argument as to due process--that the 2011 permit was

only tentative or “preliminary”--to make a procedural argument

regarding the type of preliminary ruling for which a court has

jurisdiction to review BLNR’s actions.         These are distinct

concepts, and the way in which UHH relies on HRS § 91-14 is

inapposite to the issue before this court.

           UHH’s argument is also flawed because Appellants are

not seeking to set aside the 2011 permit, rather, they are

seeking to set aside BLNR’s FOFs/COLs/D&O in 2013 based on the

process that led to its adoption.         UHH’s position would

effectively require a party to a contested case hearing to appeal

whenever a decisionmaker appears to engage in prejudgment of the

matter at issue.    Thus, for example, it would appear to require

an immediate appeal where a decisionmaker makes arguably improper

extrajudicial statements about the merits of a case.            See, e.g.,

Cinderella, 425 F.2d at 584.       Requiring a party to appeal (or

lose the right to do so) based on such indefinite circumstances

would encourage piecemeal appeals, inconsistent with well

established law.    See Mitchell v. State Dep’t of Educ., 77

Hawai#i 305, 308, 884 P.2d 368, 371 (1994) (stating that an end

served by the requirement of a requisite degree of finality of

                                     44
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



agency decisions before appellate review is the avoidance of

piecemeal litigation).      Here, it was not until after the

contested case hearing did not lead to adequate relief that

judicial review was appropriate.

           Moreover, UHH’s argument is not supported by a plain

reading of this statute.      HRS § 91-14(b) provides that a party

wishing to appeal shall appeal “within thirty days after the

preliminary ruling or within thirty days after service of the

certified copy of the final decision and order of the agency[.]”

(Emphasis added).    Accordingly, even if the 2011 permit is

characterized as a “preliminary ruling” under this statute,

Appellants’ appeal shortly after the “final decision and order of

the agency” was appropriate.       Appellants did not waive a due

process challenge by not immediately appealing after BLNR issued

the 2011 permit.

           UHH next defends the procedure here by generally

arguing that it is analogous to other procedures that have been

found to pass muster under due process in Hawai#i and elsewhere.

However, as set forth below, UHH refers to no federal or state

case--and this court finds none--similar to this case, where a

decisionmaker ruled on the merits before hearing the evidence.

           UHH contends that Cinderella, 425 F.2d 583, which

prohibits appearance of the decisionmaker’s “prejudgment in some

                                     45
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



measure,” sets a standard that is “obsolete and generally

rejected.”   In support, UHH refers this court to Amerada Hess

Pipeline Corp. v. Regulatory Comm’n of Alaska, 176 P.3d 667

(Alaska 2008), for the proposition that Cinderella is generally

rejected, and NEC Corp. v. United States, 151 F.3d 1361 (Fed.

Cir. 1998), for the proposition that the appearance of

“prejudgment in some measure” is permissible so long as the

decisionmaker does not have an “irrevocably closed mind.”             In so

arguing, UHH mischaracterizes Cinderella’s continued broad

acceptance across the country under appropriate circumstances and

ignores well established principles throughout Hawai#i case law.

           In Cinderella, a member of the Federal Trade Commission

made a public statement on a pending adjudicative matter before

the Commission rendered a decision.        The United States Court of

Appeals for the District of Columbia held that where prejudgment

is alleged, the test for disqualification is “whether a

disinterested observer may conclude that (the agency) has in some

measure adjudged the facts as well as the law of a particular

case in advance of hearing it.” 425 F.2d at 591 (internal

quotation marks omitted).      The court added that “an

administrative hearing must be attended, not only with every

element of fairness but with the very appearance of complete

fairness[.]”   Id. (internal quotation marks omitted).

                                     46
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



           Before and after Cinderella, the commitment to an

objective “appearance of fairness” test is consistent throughout

Hawai#i judicial decisions.      For instance, in Sifagaloa, 74 Haw.
181, 840 P.2d 367, this court considered whether an employee’s

due process rights were violated.         The employee applied for

disability retirement benefits as a member of the State

Employees’ Retirement System (ERS).         The ERS Board of Trustees,

upon reviewing a decision submitted by the Medical Board, denied

Sifagaloa’s request for disability retirement benefits.            Id. at

186–87, 840 P.2d at 370.      The same Board of Trustees adjudicated

his appeal from the Medical Board’s decision and affirmed the

denial.   Id. at 187-88, 840 P.2d at 370.        On appeal, the employee

asserted that he was denied due process because the Board of

Trustees had conflicting interests to award retirement benefits

and to preserve the retirement fund, and this conflict gave rise

to an appearance of impropriety whereby the Board of Trustees’

impartiality might reasonably be questioned.          Id. at 188, 840

P.2d at 370–71.

           This court observed that the Supreme Court in Withrow

determined that the fundamentals of just procedure require

impartiality of “administrative agencies which adjudicate as well

as courts[,]” and concluded that there is “no reason why an

administrative adjudicator should be allowed to sit with impunity

                                     47
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



in a case where the circumstances fairly give rise to an

appearance of impropriety and reasonably cast suspicion on his

impartiality.”    Id. at 189-90, 840 P.2d at 371 (quoting Brown, 70
Haw. at 467 n.3, 776 P.2d at 1188 n.3).

           Ultimately, this court concluded that:          “[f]airly read,

neither the facts . . . nor the generalized assertions made here

about [the Trustees’] ‘inconsistent’ responsibilities prove an

interest on [their] part in the outcome of the determinations

made [on Sifagaloa’s claim] sufficient . . . to overcome the

‘presumption of honesty and integrity’ that attaches by virtue of

[their] office.”    Sifagaloa, 74 Haw. at 193, 840 P.2d at 372

(alterations and ellipses in original).         Many other Hawai#i cases

take this approach.     See, e.g., In re Sawyer, 41 Haw. 270, 283

(Haw. Terr. 1956) (“A judge owes a duty not to withdraw from a

case––however much his personal feelings may incline him to do

so––where he is not legally disqualified, yet there may be

circumstances that cast suspicion on the fairness of the judge

proceeding in the case so that it may be advisable for a judge

not technically disqualified to withdraw sua sponte.”); Peters,
48 Haw. at 262-63, 397 P.3d at 585; Honolulu Roofing Co. v.

Felix, 49 Haw. 578, 617, 426 P.2d 298, 323 (1967) (quoting

Sawyer); Brown, 70 Haw. at 462-63, 776 P.3d at 1185; Sussel, 71
Haw. at 106, 784 P.2d at 869 (describing Honolulu Roofing’s

                                     48
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



reference to Sawyer as “urg[ing] the circuit court to apply ‘an

appearance of impropriety’ test in the situation at hand and

disqualify the commissioners”); State v. Ross, 89 Hawai#i 371,

377, 974 P.2d 11, 17 (1998) (relying on Brown); In re Estate of

Damon, 119 Hawai#i 500, 508, 199 P.3d 89, 97 (2008) (relying on,

inter alia, Sussel, Brown, Offutt, Murchison, Withrow, and the

Revised Code of Judicial Conduct in discussing the prohibition of

even the appearance of impropriety).

           The Cinderella standard also remains in use across the

country.   See, e.g., Fogo De Chao (Holdings) Inc. v. United

States Dep’t of Homeland Sec., 769 F.3d 1127, 1149 (D.C. Cir.

2014); McClure v. Indep. Sch. Dist. No. 16, 228 F.3d 1205, 1216

n.8 (10th Cir. 2000); Stivers v. Pierce, 71 F.3d 732, 741, 747

(9th Cir. 1995).

           Nevertheless, UHH refers this court to Amerada, where

the Alaska Supreme Court explained its view that the Cinderella

standard “most squarely stands”--notably in the present tense--

“for the proposition that intemperate public remarks by a

decisionmaker create a constitutionally impermissible appearance

of outcome-determinative prejudgment.”         Amerada, 176 P.3d at 674,

676.   It characterized Cinderella as a “public-foot-in-mouth

case,” and noted that “public intemperance [was] so central” to

the decision that, it “can best be viewed as [a] response[] to

                                     49
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



egregious official obnoxiousness which gratuitously undermines

public trust.”    Id. at 674, 676.        According to Amerada,

Cinderella did not set an “across-the-board standard[] for all

agency prejudgments of arguably adjudicative facts.”            Id. at 676.

Amerada involved allegations that a commission’s decision

concerning the Trans Alaska Pipeline was tainted because one of

the commission’s staff persons previously wrote a master’s thesis

regarding that pipeline system.       Id. at 672.     The Amerada court

was critical of the Cinderella test, calling it vague, “unduly

abstract and impractical,” and inconsistent with a presumption of

regulatory propriety, and referred to federal cases in support of

its critique.    Id. at 675-76.     Ultimately, though, the Amerada

court applied the Cinderella standard in evaluating the due

process claim under the United States Constitution:            “This

situation does not approach that zone of egregiousness where

federal courts discern a procedural due process violation based

on prejudgment bias relegating adjudication to ‘predestined

grooves.’”   Id. at 676 (quoting Cinderella, 425 F.2d at 590).

           Although the Alaska Supreme Court and some other

jurisdictions have been critical of Cinderella, Hawai#i courts

continue to embrace the dual requirements of the reality and the

appearance of justice.      Accordingly, UHH’s argument that the

Cinderella standard is generally rejected is both incorrect and

                                     50
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



inconsistent with Hawai#i case law.        See, e.g., Sawyer, 41 Haw.

at 270; Honolulu Roofing, 49 Haw. at 617, 426 P.2d at 323;

Sussel, 71 Haw. at 106, 784 P.2d at 869; Sifagaloa, 74 Haw. at

191, 840 P.2d at 372.

           UHH next argues that rehearing of a matter by the same

tribunal is a regular occurrence and does not violate due

process.   (Citing FTC v. Cement Inst., 333 U.S. 683 (1948)).               In

Cement Institute, a party alleged, one year after testimony had

been concluded but “while . . . proceedings were still pending,”

prejudgment by members of the Federal Trade Commission who

investigated the parties, submitted reports on the matters at

issue to Congress and the President in accordance with law,

testified before congressional committees in hearings related to

their reports, and whose reports and testimonies indicated their

opinions that were shaped while preparing the reports.            Id. at

700.   The Court concluded that the commission was not necessarily

disqualified from the matter before it because (1) the party

could still present evidence and argument before the Commission

rendered its decision, id. at 701, (2) “the fact that the

Commission had entertained such views as the result of its prior

ex parte investigations did not necessarily mean that the minds

of its members were irrevocably closed on the [issues],” id. at

701, (3) congressional purposes would be frustrated if commission

                                     51
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



members could not have testified or reported, id. at 701-02, and

(4) “judges frequently try the same case more than once and

decide identical issues each time[,]” id. at 703.

           Cement Institute is different from this case.           Unlike

the party in Cement Institute, Appellants were not afforded an

opportunity to present evidence before BLNR rendered its decision

on the merits.    As discussed, an “irrevocably closed” mind is not

the applicable standard under Hawai#i law.         Rather, Hawai#i law is

consistent with the Cinderella standard.         Unlike Cement

Institute, no act of Congress, statute, or even administrative

rule would have been frustrated by BLNR holding a contested case

hearing before deciding whether to issue the permit.

           UHH refers to Cement Institute apparently in support of

the notion that BLNR could “vote again” on the application after

voting on it in 2011.     But Cement Institute does not provide any

guidance on the issue of whether BLNR’s issuance of the permit

before a contested case hearing gave rise to the appearance of

impropriety.

           UHH next refers to Nat’l Labor Relations Bd. v.

Donnelly Garment Co., 330 U.S. 219 (1947), for the proposition

that an administrative decisionmaker should not be excluded for

prejudgment from rehearing a case merely because the

decisionmaker previously excluded evidence that was later found

                                     52
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



to have been erroneously excluded.        UHH also refers to Morgan v.

Planning Dep’t, Cnty. of Kauai, 104 Hawai#i 173, 86 P.3d 982

(2004), for the related proposition that agencies have “inherent

authority to reconsider [their] own decisions.”           (Quoting id. at

185, 86 P.3d at 994).     But the issue here is not BLNR rehearing

or reconsidering anything.

           UHH next refers to MacKay v. McAlexander, 268 F.2d 35

(9th Cir. 1959), and Pangburn v. Civil Aeronautics Bd., 311 F.2d
349 (1st Cir. 1962), for the propositions that an agency

administrator who presides over a proceeding similar to and

related to a prior proceeding, or who has had contact in a prior

hearing with facts at issue in the hearing at bar, or who has

taken a public position on facts, does not inherently violate due

process under the United States Constitution.          Simply put, those

propositions refer to different factual circumstances and do not

guide disposition of this case.       The due process issue under the

Hawai#i Constitution here concerns the propriety of BLNR issuing

the permit at the outset in 2011, not what it did afterward.

           In sum, although UHH defends the procedure here by

generally arguing that it is analogous to other procedures that

have been found to pass muster, no case put forth by UHH is

analogous to the circumstances here.

           UHH also defends the position that the hearing officer

                                     53
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



and BLNR adopted in response to Appellants’ argument that the

sequence of issuing the permit before a contested case hearing

was improper.    The hearing officer and BLNR, in their respective

findings, conclusions, and orders in 2012 and 2013 stated that

this sequence was authorized by HAR § 13-1-28(b) (2009).             This

rule provides:    “The contested case hearing shall be held after

any public hearing which by law is required to be held on the

same subject matter.”     HAR § 13-1-28(b).      Here, the contested

case hearing was indeed held after public hearings.            Critically,

however, and contrary to Lemmo’s response to BLNR member

Pacheco’s question on the issue, this rule did not authorize BLNR

to decide the merits and issue the permit before the contested

case hearing, or before the request for a contested case hearing

had been resolved.     In any event, due process would prohibit such

a procedure.

           It might be argued that the high level of detail over

126 pages of BLNR’s FOFs/COLs/D&O demonstrates transparency that

mitigates, albeit belatedly, an appearance of prejudgment.

Indeed, one benefit of a transparent articulation of the bases

for decisions is the impression that the “processes were in fact

meaningful to the outcome.”       Redish & Marshall, Adjudicatory

Independence, 95 Yale L.J. at 486 (internal quotation omitted,

emphasis omitted).

                                     54
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



           That said, the similarity between the 2011 permit and

the 2013 decision give the exact opposite impression, because

this similarity exists despite what BLNR received in between:

thousands of pages of written testimonies, exhibits, and factual

and legal arguments, and dozens of hours of verbal testimonies

and more legal arguments.      As a result, the virtually

indistinguishable documents of 2011 and 2013 give the impression

that none of the testimonies, arguments, or evidence submitted to

BLNR between the two were seriously considered.           BLNR should not

have issued the permit before the request for a contested case

hearing had been resolved.      The appearance of prejudgment

continues.

           UHH next argues that the remedy Appellants seek--remand

to a new hearing officer for a new contested case hearing--

reveals a flaw in Appellants’ position.         Specifically, UHH

contends that even if a new hearing officer holds a new contested

case hearing, the matter would again be presented to BLNR for a

final vote, as it was in 2013, and thus would not resolve

Appellants’ challenge to BLNR’s prejudgment.          This argument is

mistaken because Appellants do not challenge BLNR’s ability to be

fair and impartial (i.e., Appellants are not seeking recusal of

any or all members of BLNR).       Rather, Appellants contend and this

court agrees that BLNR erred in the way it proceeded in 2011,

                                     55
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



which is not necessarily indicative of how it may proceed upon

remand with a clean slate.13

            BLNR argues that when it approved the CDUA and issued

the CDUP at the February 25, 2011 meeting, a request for a

contested case hearing was not perfected, so BLNR did not ignore

a procedurally-compliant request.         In support, BLNR refers to HAR

§ 13-1-29 (2009), which generally states that in addition to a

request for a contested case hearing before the close of a board

meeting, a written petition must also be filed soon after the

board meeting.

            BLNR generally reads this rule correctly, but the

absence of a perfected request for a contested case hearing did

not authorize BLNR to issue a permit before such contested case

hearing might be granted or occur.         This is particularly so

because there was no doubt that a contested case hearing would in

fact be held, given (1) that Appellants were entitled to a

contested case hearing under the applicable administrative rules

and the Hawai#i Constitution; (2) numerous requests for a

contested case hearing as early as the public hearings in



      13
             Moreover, this court takes judicial notice that none of the
members of BLNR who voted on February 25, 2011 are currently members of BLNR.
See Hawai#i Rules of Evidence Rule 201 (regarding judicial notice); Compare
http://dlnr.hawaii.gov/boards-commissions/blnr/ (listing BLNR members as of
October 20, 2015), with ROA 15, ICA Dkt. 60:4 (listing BLNR members who voted
on February 25, 2011).

                                     56
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



December 2010 and leading up to the February 25, 2011 meeting;

(3) repeated requests during the February 25, 2011 meeting for a

contested case hearing and specific requests to not issue a

permit before such hearing; (4) Lemmo’s apparent conclusion and

recommendation that a contested case hearing should be held; and

(5) BLNR’s apparent agreement with Lemmo by deciding on its own

motion that a contested case hearing should be held.

            BLNR also argues that Appellants have not overcome the

presumption that administrative adjudicators perform their duties

with honesty and integrity.14         See Withrow, 421 U.S. at 47.

Under the factual circumstances of this case as described above--

most notably, the appearance of impropriety created by the

process employed by BLNR--this presumption does not warrant

judgment in favor of BLNR.         See Murchison, 349 U.S. at 136

(stating that the requirement that proceedings must appear fair

“may sometimes bar trial by judges who have no actual bias and

who would do their very best to weigh the scales of justice

equally between contending parties”).

            In short, BLNR acted improperly when it issued the

permit prior to holding a contested case hearing.              No case or



      14
            BLNR   also refers this court to cases which generally state that
due process does   not require absolute “perfect[]” execution of procedural
protections, and   although this is true, this general statement does not
warrant judgment   in favor of BLNR under the circumstances of this case.

                                       57
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



argument put forth by UHH or BLNR persuades otherwise.

                             IV.   CONCLUSION

           For the foregoing reasons, this court vacates the

circuit court’s May 5, 2014 Decision and Order Affirming Board of

Land and Natural Resources, State of Hawaii’s Findings of Fact,

Conclusions of Law and Decision and Order Granting Conservation

District Use Permit for the Thirty Meter Telescope at the Mauna

Kea Science Reserve Dated April 12, 2013, and final judgment

thereon.   This matter is remanded to the circuit court to further

remand to BLNR for proceedings consistent with this opinion, so

that a contested case hearing can be conducted before the Board

or a new hearing officer, or for other proceedings consistent

with this opinion.

Richard Naiwieha Wurdeman                 /s/ Mark E. Recktenwald
for appellants
                                          /s/ Paula A. Nakayama
Ian L. Sandison,
Timothy J. Lui-Kwan,                      /s/ Sabrina S. McKenna
John P. Manaut, and
Arsima A. Muller
for appellee University of
Hawai#i at Hilo

Douglas S. Chin,
William J. Wynhoff, and
Julie H. China
for appellees BLNR, DLNR, and
Suzanne D. Case, in her
official capacity as
Chairperson of the Board



                                     58